Case 1:20-cv-04900-WFK-JRC Document 20 Filed 03/26/21 Page 1 of 1 PageID #: 251



  PETER G. SIACHOS
  PSIACHOS@GRSM.COM
  DIRECT DIAL: (973) 549-2532




                                                                            ATTORNEYS AT LAW
                                                                     1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                           NEW YORK, NY 10004
                                                                             WWW .GRSM.COM




                                          March 26, 2021

 VIA E-FILING
 Hon. William F. Kuntz, II
 United States District Court for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

          Re:      ILKB, LLC v. Matthew Whitworth, et al
                   Case No. 1:20-cv-04900-WFK-LB

 Dear Judge Kuntz:

       Consistent with Your Honor’s briefing schedule, Counter-Defendants ILKB, LLC, ILKB,
 Too LLC, and Michael Parella served their Motion to Dismiss on counsel for Counterclaimants
 Michael Einbinder and Jaqueline Valenza via email on March 26, 2021.

                                              Best regards,

                                              GORDON REES SCULLY MANSUKHANI, LLP

                                              /s/ Peter G. Siachos

                                              Peter G. Siachos


 PGS:wgl:hac
 Cc: Counsel for Defendants
